Cook, J.,
dissenting. I respectfully dissent. I construe the two requirements in R.C. 311.01(B)(9) (at least five years of full-time law enforcement experience and two years of supervisory experience or its equivalent) to reflect the legislative intent that the candidate have full-time experience supervising law enforcement officers, as will be required of a sheriff, if elected. Relator’s evidence did not meet the requirements and, thus, the board acted properly in declining to certify his candidacy.
Resnick, J., concurs in the foregoing dissenting opinion.